DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on August 23, 2021 have been received and entered. Claims 1-3, 15-16, 18-20, 26, 29, 30 have been amended, while claims 4, 10, and 25 have been canceled. Claims 32-37 are newly added. The Bradley’s declaration filed on August 23, 2021 have been received and entered. The declaration will be discussed in detail as it pertains to the rejection. Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-13, 17-25 (group I) in the reply filed on October 27, 2020 was acknowledged. It is noted that restriction requirement between invention of group I and II was withdrawn in office action mailed on 11/18/2020. 

Priority
This application is a continuation of application no 13/310,431 filed on 12/02/2011, which is a CIP of PCT/GB2011/050019 filed on 01/07/2011 and CIP of PCT/GB2010/051122 filed on 07/07/2010 that claims priority from US provisional application no 61/355,666 filed on 06/17/2010 and US provisional application no 61/223,960 filed on 07/08/2009, which claims priority from foreign application UK 0911846 4 and UK 0913102 filed on .07/08/2009.
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 112-scope of enablement 
Claims 1, 26, 29-31 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to provide an enablement for the full scope of the claimed invention. Applicants’ amendment of base claim 1 to limit the scope of nonhuman 

Withdrawn -35 USC § 102- necessitated by amendments 
Claim 1, 26, 29 and 30 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74). In view of Applicants’ amendment of base claim 1, introducing the limitation “wherein said chimeric immunoglobulin kappa locus comprises truncated mouse Igk JC intronic DNA comprising a kappa enhancer”, , the previous rejections of claims 1, 26, 29 and 30 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 26, 29-31 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), and Jakobovits et al (US20030070185, dated 4/10/2003)/ Macdonald et al (2006, VeloImmune: Humanization of immunoglobulin loci using Veloci Gene technology Expanded poster Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the " Macdonald Abstract, IDS, pages 1). In view of Applicants’ amendment 1, exhibit and declaration, the previous rejections of claims are hereby withdrawn The expanded poster presented in a conference as summarized by the references of Macdonald et al (Expanded Poster: "VelociGene Technology Extended to Humanization of Several Megabases of Complex,” Jeffrey Rourke Declaration, 6 pages, 2006) and Stevens et al. (Expanded Poster: "Veloclmmune: Humanization of immunoglobulin loci using VelociGene technology," Jeffrey Rourke Declaration, 1 page, 2006) filed as Information disclosure Statement on April 4, 2016 have been considered but not applied as prior art. The office has analyzed the evidence in direct accordance to the factors outlines in In re Klopfenstein, 380 F.3d 1345, 1350 (Fed. Cir. 2004) to conclude that there is no evidence on record that expanded posters were readily available to one of ordinary skill in the art as prior art. In fact, applicant provides the Tybulewicz’s declarationas exhibit  and evidence from five different libraries showing that expanded posters were not indexed or available to one of skill in 
 Claims 1-2, 12, 18-19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998) and further in view of  and Adams (Genomics. 2005 December; 86 (6):753-8). Upon further consideration, instant rejection is withdrawn in view of new rejection that is presented below.

New & Maintained-Claim Rejections - 35 USC § 103-in modified form
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 13-18, 20, 22-23,  26, 32-33, 35  and  36 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and  Tanamachi et al (W02007/117410).  
Claim interpretation: Recitation of kappa variable region comprises 110 kb of human kappa variable region or comprises 250 kb or 459 kb of human kappa variable region DNA comprising unrearranged human immunoglobulin kappa V and J gene segment do not preclude a longer human kappa variable region comprising 110kb of human kappa variable region DNA. It is relevant to point out the transitional phrase “comprising” is interpreted as synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 
With respect to claims 1-3, 5-9, 14-16 and 26, Murphy et al teach am embryonic cell comprising a genetically modified unrearranged immunoglobulin variable region gene locus, wherein the mouse heavy chain variable region locus is replaced with a human heavy chain variable gene locus and wherein the mouse kappa light chain variable region locus is replaced with a human kappa light chain variable region locus (see claims 13-15 of ‘541).  It is further disclosed that the L TVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than100 kb" (col. 4, 10-14). It is relevant to note that said genetically modified cells is capable of producing a hybridoma expressing the hybrid antibody from the genetically modified mouse of the invention that is stimulated with the antigen Murphy discloses genetically modified cells as discussed supra is capable of producing-mouse from performing the equivalent variable region substitutions on the lambda and kappa light chain loci and heavy chain loci and breeding all three hybrid loci to homozygocity together in the same mouse (limitation of claims 17-18). The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see col. 27 and 28). In a preferred is a method of wherein the DNA of described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in described above (see col. 9, col. 1 lines 13-15). The resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies" (col. 24, col. 2, lines 5-10) (limitation of claim 9). In view of foregoing, Murphy discloses a B cell, a hybridoma, and a host cell comprising a human kappa variable (V) region at an endogenous kappa locus, wherein said human kappa V region comprises the entire (i.e., greater than 100 kb) of the human kappa 
Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (col. 24, lines 32-40). Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions. Since Murphy teaches direct substitution of human V-D-J/V-J regions for the equivalent regions of the mouse loci such that variable gene segment of heavy and light chain is operably linked to endogenous (mouse) constant region and therefore such as cell does not comprise a human immunoglobulin heavy chain and/or kappa chain constant region (see col. 24 and col. 27) (limitation of claims 3-5, 14-16 and 25). 
With respect to claims 14-17, Murphy contemplated replacement in whole or in part of mouse Ig variable loci with human variable gene loci, such a replacement results in human V(D)J regions being inserted in overlap with the last 3' non-human mammal J region. Further the mouse disclosed by Murphy teach a mouse comprising  a human VDJ DNA inserted into the mouse immunoglobulin locus in part within the genomic interval defined by the last 3' J region and the host constant region (see figure 4B). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order that is operably linked to endogenous mouse constant region (see figure 4a). Further since Murphy teaches contemplated replacement in whole or in part of mouse Ig variable loci with human variable gene loci therefore any remaining part of mouse IgK/IgH variable region DNA is present upstream of said unrearranged human immunoglobulin kappa V J/VDJ gene 85Attorney Docket No. 39080-17501 Electronically filed June 18, 2020 segments that expression of Ig kappa/heavy chains comprising a mouse variable region would implicitly be prevented or reduced.
Likewise, Stevens teaches a genetically modified mouse ES cells prepared by removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) 
Stevens teaches the chimeric immunoglobulin kappa locus comprising in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, truncated human Igk JC intronic DNA, a human/mouse junction, truncated mouse Igk JC intronic DNA comprising a kappa enhancer, and said mouse kappa constant region comprising said endogenous mouse kappa C gene segment (see figure 2). The ES cells comprising a human heavy chain variable region operably linked to a mouse heavy chain constant region and human kappa variable gene operably linked to endogenous kappa chain constant region as disclosed by Murphy/Stevens is structurally and functionally similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
 Murphy/Stevens differ from claimed invention by not explicitly disclosing (i) chimeric immunoglobulin kappa locus comprises truncated mouse Igk JC intronic DNA comprising a kappa enhancer, and (ii) wherein said homozygous heavy chain Ig locus comprises in 5' to 3' transcriptional orientation: said unrearranged human heavy chain variable region gene segments comprising human IgH V gene segments, human D gene segments and human IgH J gene segments, truncated human IgH JC intronic DNA, a human/mouse junction, truncated mouse IgH JC intronic DNA, said enhancer and said mouse heavy chain constant region comprising said endogenous mouse constant gene segment and wherein the distance from said 3' human JH gene segment to said human/mouse junction is less than 2 kb.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). The 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1). 
Regarding claims 9, 32-33, 35-36, Tanamachi further teaches isolating B-cell (see page 19, line 32) or hybridoma (see page 20, line 1) from a mouse prepared from genetically modified ES cells. Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17).
it also would have been obvious to one of ordinary skill in the art to substitute the human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Murphy et al/Stevens  with a human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Tanamachi et al, thus creating a human/mouse chimeric J/C intron, with a reasonable expectation of success because prior to the instant invention, one of ordinary skill in the art recognized the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region or human Igk VJ gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse switch region, and mouse IgH constant region gene segments., with a reasonable expectation of success, at the time of the instant invention, in the method of making cells as disclosed in Murphy/Stevens. Said modification mounting to combining prior art elements according to known methods to yield predictable results. The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera and Stevens (figure 2). It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success. It is relevant to note that instant specification fails to disclose criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated that broadly read on few missing nucleotide from mouse JC intron. In fact, instant transgenic mouse, and the transgenic mice of Murphy/Stevens et al and Tanamachi et al all comprise the endogenous mouse Eμ enhancer (supra), which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH/Ig antibody. One of ordinary skill in the art would recognize that there are only finite options with predictable solution when creating a chimeric human/mouse JC intron including the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH/ locus, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1-2, 11-13, 14, 16-19, 21,  24, 34 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410) as evidenced by NCBI accession no L80040. 9/ 2 /2003 and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The teaching of Murphy/Stevens, Aguilera, and Tanamachi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing (i) truncated mouse Ig JC intronic DNA upstream of said mouse enhancer comprises 782bp and (ii) the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv. 
GenBank IgK JC entry for the mouse Ig kappa germline sequence that contains the J-C intronic region and flanking sequences. The annotation of the sequence indicates that the mouse JC intron spans bases 2101 to 4619, and the mouse intronic enhancer in the JC intron is within bases 3888 to 4100 (annotated as the "DNase I hypersensitivity region").Thus, GenBank IgK JC discloses that the distance between the 3' most J kappa gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., 1787 bp ) (limitation of claim 13). GenBank IgK JC discloses that the span of nucleotides including the mouse intronic enhancer region (bases 3888 to 4100) and the mouse JC intron 3' of the enhancer (4101 to 4619) combined is 731 bp in length. The combination of reference differ from claimed invention by not disclosing the targeted insertion of large DNA in mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from’ other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the cell of Murphy whose genome comprises unrearranged human lgH/IgL variable region gene segments positioned at an endogenous IgH/IgL locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing ES that is capable to make transgenic mouse using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy/Stevens taught a ES cells whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 2, 14, 17-18, 20, are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and  Tanamachi et al (W02007/117410) and  Adams (Genomics. 2005 December; 86 (6):753-8) as applied above and NCBI accession no  NG_001019.1;  6/26/2002, IDS or X97051.1  and accession no AJ851868.3; 7/26/2007 (IDS). 
The teaching of Murphy/Stevens, Aguilera, Tanamachi and Adam have been discussed above and relied in same manner here. Murphy discloses genetically modified cells as discussed supra is capable of producing-mouse from performing the equivalent variable region substitutions on the lambda and kappa light chain loci and heavy chain loci and breeding all three hybrid loci to homozygocity together in the same mouse (limitation of claims 17-18). Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  The combination of reference differ from claimed invention by not explicitly disclosing the distance from said 3' human JH gene segment to said truncated mouse IgH JC intronic DNA is less than 2 kb. 
GenBank Human IgH is the the human immunoglobulin heavy chain germline sequence that contains the J-C intronic region and constant region sequence. The annotation of the sequence indicates that the distance between the 3' most 1H gene segment and the intronic enhancer region (from bp 960082 to 960908) is less than 2 kb (i.e., 826 bp ) (see page 35). GenBank Mouse IgH is the GenBank entry for the mouse immunoglobulin heavy chain germline sequence that contains the J-C intronic region and constant region sequence. The annotation of the sequence indicates that the mouse JC intron spans bases 1416058 to 1417363 (1306 bp ), and the mouse intronic enhancer in the JC intron is within bases 1416975 to 1417287 (entitled "lg enhancer region"). Thus, GenBank Mouse IgH discloses that the distance between the 3' most JH gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., about 900 bp) and, in fact, the entire mouse JC intron is less than 2 kb in length (i.e., about 1300 bp ).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the cell of Murphy whose genome comprises unrearranged human lgH/IgL variable region gene segments positioned at an endogenous IgH/IgL locus upstream of a endogenous mouse constant (C) region using a mouse strain such as 
One of ordinary skill in the art would be motivated to do so because prior art taught that the first 12 nucleotides of the mouse (129 mouse strain) and human J/C intron sequences (immediately downstream of their respective 3' JH gene segments) are identical.  Given that the first 12 nucleotides have the identical sequence. In addition, there are no structural differences in the nucleotides of a mouse and a human. Thus, there is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy and/or kappa chain. It is relevant to note that even if the 12 nucleotides were originally obtained from mouse or human DNA, the mouse or human DNA would not be the direct source of the DNA ultimately introduced into the J/C intron of a mouse genome. Rather, DNA from a mouse or human would have been amplified via an in vitro technique and/or bacterial culture to obtain the DNA introduced into a mouse genome, further emphasizing the technical non-criticality of the chimeric J/C intron feature. One of skill in the art would have been expected to have a reasonable expectation of success in producing ES that is capable to make transgenic mouse using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy/Stevens taught a ES cells whose genome comprising entirely human heavy and kappa light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 26, 29 and 31 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US )/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410)  as applied above and further in view of  Mendez et al (Nature genetics, 1997, 15(2), 146-156, IDS). 
With respect to claim 1 and 26, Murphy et al teach am embryonic cell comprising a genetically modified immunoglobulin variable region gene locus, wherein the mouse heavy chain variable region locus is replaced in whole or in part, with a human heavy chain variable gene locus and wherein the mouse kappa light chain variable region locus is replaced in whole or in part, with a human kappa light chain variable region locus (see claims 13-15 of ‘541, col. 8, lines 1-7). It is further disclosed that the L TVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than 100 kb (col. 4, lines 10-14), Likewise, Stevens teaches a genetically modified mouse ES cells prepared by removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase (~500kb) of the human kappa variable gene  (see page 74), Figure 2) (limitation of claims 1, 26, 29).
	Murphy/Stevens differ from claimed invention by not disclosing (i) wherein said human kappa V region comprises 250 kb of human kappa variable region DNA comprising unrearranged human immunoglobulin kappa V and J gene segments or (ii) human kappa V region comprises 473 kb of human kappa variable region DNA comprising the proximal clusters of unrearranged human immunoglobulin kappa V and J gene segments.
However, prior to instant application, Mendez discloses "successful generation of mice bearing 1,020-kb heavy and 800-kb  light chain loci, nearly in germline configuration and containing the majority of the human ... variable genes" (page 147, col. 1, para. 2).  Mendez discloses, with respect to their methods, that "[w]e introduced these YACs into Ig-inactivated mice and observed human antibody production which closely resembled that seen in humans in all respects, including gene rearrangement, assembly, and repertoire" and that "[d]iverse Ig gene usage together with somatic hypermutation enables the mice to generate high affinity fully human antibodies to multiple antigens, including human proteins" (abstract;).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art  to modify the cell of Murphy /Stevens whose genome Mendez positioned upstream of a endogenous mouse constant (C), as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught kappa distal region duplicates the proximal region, and as such the proximal V kappa genes are the ones most commonly utilized human kappa gene segment.  One of skill in the art would have been expected to have a reasonable expectation of success because Stevens and Mendez all successfully reported using construct containing proximal human V kappa gene cluster to humanize mouse kappa locus. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim, they are addressed as follows:
Applicant disagree with the rejection arguing that Murphy does not teach Murphy patent does not disclose a chimeric Igk locus comprising human JC intronic DNA. In fact, Murphy does not disclose chimeric kappa constructs explicitly and relies on its detailed description of the chimeric IgH locus (see par. 8-13). Applicant notes that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Emu and Cmu. by virtue of its random integration into the mouse cell genome, the minimal chimeric IgH transgene taught by Tanamachi lacks the extensive chromosomal regulatory regions present in the instantly recited chimeric IgH locus positioned at the 
As an initial matter, it is noted that independent claims are broad and encompass a chimeric immunoglobulin kappa locus comprising a truncated mouse Ig JC intronic DNA comprising a kappa enhancer (claim 1) or a chimeric immunoglobulin kappa locus comprises in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, truncated human Ig JC intronic DNA, truncated mouse Ig JC intronic DNA comprising a kappa enhancer (claim 2). As written, instant claims are broad and read on "truncated mouse JC intron” that comprises few nucleotide difference. It is relevant to note that instant specification teaches a chimeric Ig locus in which human kappa variable region gene segments are positioned at the mouse endogenous l locus. Specifically, in the chimeric Ig locus as disclosed in Figure 14 of instant specification (see below) points the insertion of the landing pad for location of the human VJ gene segments into an endogenous Ig locus is positioned between the last endogenous mouse J gene segment (in this case, mouse J) and the endogenous mouse Kappa Ei enhancer, specifically at coordinate 70,674,735. Further, NCBIM37 discloses the 5’ end of mouse Ei enhancer that is positioned at Coordinate 70,675,51 and therefore yielding a 752 bp of mouse intron DNA between the endogenous mouse Eienhancer and the 3’ end of said contiguous human Igk. 
    PNG
    media_image1.png
    353
    788
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the instant case, the specification teaches chimeric JC intron comprises a human IgH JC intronic DNA of about 400 bp DNA segment of human DNA naturally associated and located immediately 3' to the human JH6 segment and a truncated mouse JC intron or yielding a 752 bp of mouse intron DNA between the endogenous mouse Eienhancer and the 3’ end of said contiguous human Igk. In the instant case the claims are not so limited. 
It is emphasized that neither the instant application, nor the Bradley or previously filed van Dijk declaration provide any evidence that the loss of few nucleotide in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse. Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability. Further, the van Dijk’s declaration (para. 9-12, 22) fails to teach the nucleotide sequence of mouse JC intron that is critical to the phenotype of the resulting mouse except for the criticality of the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. The prior art of record taches that the mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. It should be noted that both Murphy et al and the van Dijk Declaration emphasized to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, shown to be critical for V-D-J recombination or VJ recombination. Those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see Tanamachi Figure 1) and Aguilera et al Figure 1). As stated before, the human/mouse chimeric intron merely requires but few nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Applicant has provided no objective evidence that the presence few nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding nucleotide of "mouse origin". Applicant has provided no objective evidence contrary to this position. Further, one of ordinary skill in the art immediately recognize that there are only two options when creating a chimeric human/mouse JC intron that includes mouse JC intron that will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH/Ig locus. In view of foregoing, it would be obvious for ordinary artisans to recognize that there are finite number of predictable potential solutions, and the ordinary artisan could have pursued any one of the known potential options with a reasonable expectation of success.
In response to applicant’s argument pertaining to the Bradley Declaration filed August 23, 2021, it is noted that the declaration in part agree that Figure 1 of Tanamachi et al. shows all of the mouse JC intron present in the construct except the 5' most 94 base pairs, as defined by the NgoMIV site 94 bases after mouse JH4. Therefore, over 98% of the mouse JC intron is present in the Tanamachi et al. construct. The Bradley Declaration conclude that Tanamachi teaches an IgH JC intron in a transgenic mouse that contains 456 base pairs of human DNA downstream of the 3' end of human JH6, the 456 base pairs of human DNA being contiguous with essentially the mouse JC intron that lacks 94bp. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). It is relevant to point out that instant claims as such do not require any specific functional properties of a chimeric IgH locus positioned at the endogenous locus as argued by the applicant. In the instant case, both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. It is emphasized that applicant fails to provide a clear, precise, and explicit structure/function nexus regarding human V region repertoire achieved from the instantly recited human/mouse chimeric J/C intron that 
In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) and Morrison in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron. The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration filed as IDS on 11/24/2020, filed in IPR-2019-01577 and IPR2019-01578, para. 120). The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration filed as IDS, 11/10/2021). The teaching of Tanamachi provide reasonable expectation of success in using a truncated mouse JC intronic component of the chimeric IgH locus by Murphy as intron sequences (whether truncated or full) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins (see para. 128 of DeFranco’s declaration filed as IDS, 11/10/2021). In the 
On pages 20-34 of the applicant’s argument, applicant assert that Murphy does not disclose that the chimeric Ig locus has a chimeric JC intron comprising a truncated mouse Ig JC intron as required by the instant claims, and the Office Action provided no persuasive evidence that a chimeric Ig locus having the recited chimeric JC intron was a known alternative (i.e., a “functionally equivalent to a known configuration’) to the design of a chimeric IgH locus at an endogenous IgH locus taught in the prior art. Murphy is the only such cited art, and Murphy requires its chimeric Ig loci to comprise the entire mouse JC intron as discussed above and of record. Tanamachi is the only cited art which specifically teaches unrearranged human gene segments operably linked to a JC intron comprising human intronic JC DNA joined to truncated mouse JC intronic DNA, a feature which is not only absent from Murphy, but is taught away from, as discussed above and of record. Because Murphy et al teaches maintaining the entire mouse JC intron, and “precise replacement of all or part of mouse heavy chain locus variable region (VJ) with its human counterpart”, modifying the Murphy mouse by replacing its full length mouse JC intronic DNA downstream of the most 3’ J gene segment with a chimeric JC intron in which the mouse component of the JC intronic DNA downstream of the most 3’ J gene segment is truncated with respect to wild type, teaches away from and changes the principle operation of the primary reference (Murphy). Because the principle of operation of the primary reference (Murphy) would be changed, the combination of Murphy al. and Tanamachi et al. is improper under case law. Murphy teaches preserving the entire mouse JC intron, the instant patent application is not a case where the improvement is no more than “the simple substitution of one known element for another’. Accordingly, motivation for modifying the chimeric JC intron of Murphy to arrive at the instantly recited JC intron comprising a truncated mouse JC intron is required to make a prima facie case of obviousness. Without motivation to modify the chimeric JC junction of Murphy to arrive at the instantly recited mouse with its recited JC intron in the claimed method, Applicant submits a prima facie case of obviousness has not been achieved. Applicant refers the Examiner to the Notice of Allowance issued in a related case 
In response, it is noted that Tanamachi et al disclosed creating chimeric J/C intron comprising human JC intronic DNA and a mouse JC intron (pages 26-27 figure 1). As stated before, , Applicant should note that  [T]he "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld. The broadest reasonable interpretation of "truncated" need only mean the loss of a single nucleotide from the full- gene segments into the transgenic IgH locus. One of ordinary skill in the art would recognize that there are finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Additionally, obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). In the instant case, Tanamachi et al clearly disclose the method by which to clone the chimeric IgH locus (Example 1), and screen the transgenic mice for antigen-specific antibody responses (Examples 2-3). Thus, it is unclear what the ordinary artisan would find to be so unpredictable or absolutely lacking any reasonable expectation of success. In the instant case, Tanamachi disclose generating an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and achieved successful expression of the human/mouse chimeric IgH antibody chains is sufficient motivation that it would work with reasonable expectation of success. Tanamachi explicitly shows the ability to produce human/mouse chimeric IgH antibody chains in response to immunization and therefore, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi not compatible for combining with the teaching of Murphy.
In response to applicant’s argument relying and drawing same conclusion for chimeric JC intron as indicated for reasons of allowance in 14/516,461 for IgH chimeric JC intron, it is noted that reasons of allowance in '461 pertains to a combination of genotypic and phenotypic differences that distinguished the mouse of ‘461 from the mouse disclosed in closest prior art of Murphy et al (emphasis added). The distinguishing feature in said mouse included JC intronicDNA comprises DNA of an IgH locus of a 129 strain mouse which, in its native position in a non transgenie mouse, is naturally contiguous with and upstream of a mouse Cmu enhancer" (b) "human 3' JH is less than 2 kb or Ikb upstream of said human/mouse chimeric DNA junction 
In response to applicant’s argument pertaining to lack of motivation to modify the teaching of Murphy, it is emphasized that nowhere in Murphy discourages the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. In fact, Murphy et al merely discloses the cloning step they performed (examples). Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. It is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979). MPEP 2141 states “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.” One of ordinary skill in the art recognized the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region or Igk VJ gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In response to applicant’s argument relying on van Dijk Declaration describing the requirement of Murphy to use/retain the endogenous mouse mu enhancer region, "shown to be critical for V-D-J recombination". However, as discussed supra, one of ordinary skill in the art had recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld. Applicant has provided no objective evidence that the presence a single or few nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin". Applicant has provided no objective evidence that the presence few nucleotides of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding (at) dinucleotide of "mouse origin". There is no objective evidence that the presence/absence of  few nucleotide motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to discourage  the formation of a mature human/mouse chimeric IgH polypeptide. In fact,  the structural domain of the endogenous mouse mu enhancer was recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C intron (see, Aguilera et al, Figure 1). In response to applicant’s argument relying on the Bradley and van Dijik’s declaration, applicant re-iterates and rely on their previous arguments pertaining to these declaration  that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. It is unclear how those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because Tanamachi disclosed random integration while Murphy disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus. Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. Additionally, as stated before, claims are broad and read on chimeric JC intron comprising loss of few nucleotide of mouse JC intron. As discussed in the body of the rejection, the first 12 nucleotides of the mouse (129 mouse strain) and human J/C intron sequences (immediately downstream of their respective 3' JH gene segments) are identical:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Given the breadth of the truncation of JC intron as discussed supra, and because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of a Murphy mouse, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. Given that the source of the nucleotides of a J/C intron were known, it would not represent a meaningful difference to a person of ordinary skill in the art particularly since the first 12 nucleotides have the identical sequence. There are no structural differences in the nucleotides of a mouse and a human. Thus, there is no reason why the source of those few nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain. It should be further noted that even if the 12 nucleotides are originally obtained from mouse or human DNA, the mouse or human DNA would not be the direct source of the DNA ultimately introduced into the J/C intron of a mouse genome. Rather, DNA from a mouse or human would have been amplified via an in vitro technique and/or bacterial culture to obtain the DNA introduced into a mouse genome, further emphasizing the irrelevance of the chimeric J/C intron feature.
On pages 34 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi and Morrison that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
On pages 35-44, applicant’s argument pertaining to the teaching of Stevens expanded abstract and Macdonald expanded abstract is moot in view of persuasive argument and evidence provided by the applicant. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398 and Tanamachi et al (W02007/117410).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse cell of instant application is encompassed by the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus disclosed in ‘398. In the instant case, claims are directed to a  mouse  cell comprising a chimeric immunoglobulin kappa locus comprising a human kappa variable (V) region at a endogenous kappa locus and a kappa constant region comprising an endogenous kappa constant (C) region segment, wherein said human kappa V region comprises 110 kb of human kappa variable region DNA comprising unrearranged human immunoglobulin kappa V and J gene segments, and wherein said chimeric immunoglobulin kappa locus comprises truncated mouse Igx JC intronic DNA comprising a kappa enhancer. Claim 2 is directed to a cell comprising a chimeric immunoglobulin kappa locus comprising a human kappa variable (V) region at a kappa locus comprising an mouse kappa C gene segment, wherein said human kappa V region comprises unrearranged human immunoglobulin kappa V and J gene segments, wherein said chimeric immunoglobulin kappa locus comprises in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, truncated human Igx JC intronic DNA, truncated mouse Igx JC intronic DNA comprising a kappa enhancer, and said constant region comprising said mouse kappa C gene segment.  Dependent claims limit the cell of claim 2, wherein the unrearranged human kappa V and J gene segments are capable of undergoing rearrangement sufficient to form a human kappa VJ gene operatively joined to a mouse kappa C gene segment, wherein upon rearrangement of said human kappa VJ gene operatively joined to a mouse kappa C gene segment, said cell is capable of expressing a chimeric kappa light chain encoded by said human kappa VJ gene joined to a mouse kappa C gene segment. Dependent claim further limits the cell of claim 2, wherein said truncated mouse Igk JC intronic DNA upstream of said mouse enhancer comprises 782bp and wherein said truncated mouse Igx JC intronic DNA upstream of said enhancer comprises mouse 129 strain JC intronic DNA. Claim 14 further comprising a heavy chain immunoglobulin locus comprising a human heavy chain variable region comprising unrearranged human heavy chain variable region gene segments comprising human VH, D and JH gene segments wherein said mouse heavy chain constant region comprises a mouse C gene segment subsequently limiting to herein said heavy chain immunoglobulin locus comprising said human heavy chain variable region gene segments further comprises a heavy chain constant region comprising an 
 Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-24 of copending Application No. 14056700 and Tanamachi et al (W02007/117410).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse cell of instant application is encompassed by the transgenic mouse whose 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-25, 27-28, 30-32 of copending Application No. 15232122  and Tanamachi et al (W02007/117410).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse cell of instant application is encompassed by the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus disclosed in ‘122.  Thus, the mouse cells of instant application are encompassed by the mouse that is specifically used in of ‘122.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 14-16, 18-25 of copending Application No. 14056434 and Tanamachi et al (W02007/117410).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse cell of instant application is encompassed by the transgenic mouse and method of using said mouse whose genome comprises a chimeric immuno-globulin (Ig) locus disclosed in ‘434.  Thus, the mouse cells of instant application are encompassed by the mouse that is specifically used in of ‘434. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-9, 11-24, 26, 29, 31-37are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16905557 and Tanamachi et al (W02007/117410).  Although the conflicting claims are not identical, they are not patentably distinct from each other because  both set of claims are directed to cell comprising a chimeric immunoglobulin kappa locus comprising human variable region Vk and JK gene segment.  Thus, the mouse cells of instant application overlap with the mouse cells that is specifically claimed in of ‘557. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan, P. M., et al. Journal of Biological Chemistry 272.29: 17972-17980, 1997 teaches mice were engineered with a targeting construct containing a chimeric intron: "the 3' part of intron 1 (723 base pairs), exons 2-4 of the human APOE3 gene, and 1.5 kb of 3 '-flanking DNA" and "[a] 5.3-kb EcoRI-Sacl strain 129 mouse genomic fragment containing sequences ... the 5' part of intron 1 (376 base pairs) was inserted 5' to the human APOE3 fragment" (p. 17973, left col).
Lefranc, Marie-Paule, and Gerard Lefranc. The Immunoglobulin Facts Book. l st Ed. pp. 45-68. London: Academic Press, 2001 teaches the human IgK locus spans approximately 1800kb, including a span of 800 kb separating the proximal and distalclusters. As such, each cluster spans about 400-500kb of the locus (see figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632